Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 22, 2019

                                      No. 04-19-00476-CV

                          IN THE INTEREST OF A.R.R., A CHILD,

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 18-05-24951-CV
                           Honorable Cathy Morris, Judge Presiding


                                         ORDER
       The reporter’s record is due on July 22, 2019. Before the due date, court reporter Pam L.
Marcinik notified this court that she has not received a Designation of Court Reporter’s Record
or payment for the record. Appellant’s docketing statement indicates Appellant has not
requested or paid for the reporter’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, or opts to proceed without a
reporter’s record, Appellant must file a brief with this court within TWENTY DAYS of the date
of this order, and the court will only “consider and decide those issues or points [raised in
Appellant’s brief] that do not require a reporter’s record for a decision.” See TEX. R. APP. P.
37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due not later
than TEN DAYS from the date Appellant files written proof showing compliance with this
order. See id. R. 35.3(c) (limiting an extension of time to file the record in an accelerated appeal
to ten days).




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court